Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 19, 2015

The Court of Appeals hereby passes the following order:

A16D0102. JAQUENETTE D. RUCKER-MASON v. DBI/ASI/MTG
    HOLDINGS, LLC.

      Jaquenette Rucker-Mason filed this application for discretionary appeal
seeking review of an order entered by the Fayette County Magistrate Court in this
dispossessory action. “The only avenue of appeal available from the magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court thus may address magistrate court matters only if they
already have been reviewed by the state or superior court. See Westwind Corp. v.
Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (393 SE2d 479) (1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Fayette County State Court.

                                         Court of Appeals of the State of Georgia
                                                                              11/19/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.